Citation Nr: 0208407	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-33 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
October 2, 2000.

2.  Entitlement to an increased evaluation for PTSD, 
currently rated at 70 percent.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO). 

The Board observes that, in March 2001, the veteran expressed 
disagreement with the November 2000 rating decision that 
continued a noncompensable evaluation for his bilateral 
hearing loss.  In November 2001, the RO issued a Supplemental 
Statement of the Case.  However, the veteran has not 
submitted a substantive appeal as to this issue.  Therefore, 
the issue is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to October 2, 2000, the symptomatology associated 
with the veteran's PTSD was productive of moderate disability 
caused by nightmares, flashbacks, sleep disturbance, 
irritability, and social isolation.

3.  The symptomatology associated with the veteran's PTSD is 
currently manifested by deficiencies in most areas, with 
nightmares, flashbacks, sleep disturbance, irritability, 
social isolation, anger, and anxiety.

4.  There is no timely substantive appeal of record 
pertaining to the issues of entitlement to service connection 
for degenerative joint disease of the lumbar spine, 
hypertension, and coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to October 2, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a current evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  A timely substantive appeal as to the issues of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, hypertension, and coronary 
artery disease has not been filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The veteran alleges that his PTSD is more disabling than 
currently evaluated.  The veteran initially filed his claim 
of entitlement to service connection for PTSD in February 
1997.  In an August 1997 rating decision, the RO granted 
service connection for PTSD and assigned an initial 
evaluation of 30 percent effective from April 10, 1997.  The 
veteran filed a Notice of Disagreement with this initial 
evaluation and completed his appeal with a VA Form 9.  

In February 1999, the Board confirmed the 30 percent 
evaluation and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision dated in December 1999, 
vacated and remanded the February 1999 Board decision due to 
a lack of adequate reasons and bases and due to reliance upon 
an inadequate VA medical examination.  In August 2000, the 
Board remanded the issue to the RO for additional development 
as instructed by the Court.

In a February 2001 rating decision, the RO increased the 
assigned evaluation to 50 percent effective from April 10, 
1997, and to 70 percent effective from October 2, 2000.  The 
RO thereafter returned the case to the Board for further 
appellate review.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and related letters have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Specifically, in a March 2001 letter, 
the RO informed the veteran of its duty to assist pursuant to 
the newly enacted Veterans Claims Assistance Act of 2000.  

In addition, the RO afforded the veteran several VA 
examinations and this matter has been remanded by the Court 
and the Board for further development.  The veteran was given 
the opportunity to appear at a personal hearing and to submit 
additional evidence and argument to support his claim.  
However, the veteran reported that he receives no treatment 
for his PTSD, and so has presented no additional evidence.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  Separate 
diagnostic codes identify various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991).  Since the veteran disagreed 
with the initial evaluation, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  Separate ratings may be assigned for 
separate periods of time based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

At the VA examination in July 1997, the veteran reported a 
sporadic work history and several marriages since his 
discharge from Vietnam.  He complained of current 
symptomatology which included nightmares, flashbacks, 
irritability, sleeplessness, problems with interpersonal 
relationships, and avoidance of people.  Sudden movements and 
noises caused thoughts of Vietnam.  The veteran believed that 
his marriage had failed because of his flashbacks and 
nightmares.

The examiner described the veteran as being anxious and ill 
at ease, but also found him to be clear, coherent and 
oriented.  The veteran had adequate recall of remote and 
recent events, adequate attention and concentration, and 
intact insight and judgment.  The examiner diagnosed the 
veteran with prolonged, mild to moderate PTSD and adjustment 
disorder secondary to the PTSD.  He assigned a current Global 
Assessment of Functioning (GAF) score of 75, with 70 being 
the highest for the past year.  The examiner remarked that 
the veteran had continuing symptomatology of nightmares, 
flashbacks, avoidance, and physiologic reactions to reminders 
of Vietnam.  The veteran's marital, social, and employment 
situations had suffered as a result of his PTSD, and he 
continued to be isolative and reclusive with maladjustment in 
all areas.

The veteran underwent another VA examination in January 1998.  
He reported that, after discharge from service, he began to 
have nightmares and flashbacks on an almost daily basis, as 
well as sleeplessness and screaming, perspiration, and 
assaultive behavior during sleep.  He stated that he avoided 
anything that may trigger a flashback and that he had 
impaired relations with others.  He complained of depression, 
irritability, and poor concentration.  He reported that he 
had been drug and alcohol dependent for many years and that, 
as a result of the addiction and his PTSD,  he had held 
numerous jobs and suffered marital difficulties.  However, he 
currently worked for the city and had done so for 5 years.  
He had never received treatment for his PTSD symptoms.

The examiner described the veteran as exhibiting moderate 
anxiety and depression with somewhat flattened effect and a 
tendency toward irritability when speaking of Vietnam.  
However, the examiner noted the veteran as being friendly, 
cooperative, and oriented.  The veteran's recent and remote 
memory were intact, insight was partial, and judgment was 
mildly impaired.  There was no evidence of underlying 
psychotic thoughts, and the veteran denied hallucinations, 
delusions, or current suicidal ideations.  The examiner found 
that the veteran's PTSD symptomatology had seriously 
interfered with employability and had had a considerable 
impact on his interpersonal relationships.  The examiner 
diagnosed the veteran with chronic, moderate to severe PTSD, 
alcohol dependence, partial remission, and a current GAF 
score of 60-65.

At an October 2000 VA examination, the veteran reported that 
he was employed by the City of Aurora from 1993 to the 
present, but that he had not worked since November 1999 due 
to a back injury.  He had no social interaction in that he 
stayed at home and had no friends.  He did not trust people 
and felt that they were out to get him.  He drank a 12 pack 
of beer and a 1/5 of whiskey per day during the week, and 
more on weekends.  He could not sleep unless he had been 
drinking.  He had frequent nightmares of Vietnam and became 
violent in his sleep.  His children were afraid of him and 
his wife slept in another bed.  Loud noises, especially 
aircraft, caused flashbacks.  He avoided violent television 
shows and movies.  He easily became irritable and stressed 
over minor problems.  

The examiner noted that the veteran expressed extreme 
hatefulness of and anger toward the government and VA.  He 
believed that all of his problems were due to Vietnam.  
During the examination, the veteran developed a lot of 
anxiety and irritability over the interview process.  He was 
hostile and very upset recalling his experiences in Vietnam.  
He blamed the government for his mood swings and the VA for 
not providing proper medical care.  He maintained very little 
eye contact, but was clear, coherent, and oriented.  He 
exhibited no abnormal thought process, hallucinations, 
delusions, or suicidal or homicidal ideations.  His memory 
for recent and remote events was intense.  He admitted to a 
lot of problems with sleep, flashbacks, and nightmares.  He 
was obsessed with expressing his anger and sentiments about 
his experiences in Vietnam.

The veteran was assessed with mild to moderate chronic PTSD, 
and moderate to severe chronic anxiety disorder secondary to 
the PTSD.  He was assigned a GAF score of 70.  The examiner 
commented that the veteran had pronounced anxiety reaction to 
overwhelming stress and a very limited and restrictive 
lifestyle.  He experienced flashbacks, sleep disturbance and 
other physiologic reactions, and mood swings.  These symptoms 
prohibited a stable readjustment to civilian life.  The 
examiner commented that the mood swings may be a bipolar 
disorder but that additional testing would be needed.

At a February 2001 VA examination, the veteran reported that 
he continued to drink every night to forget Vietnam and to 
help him sleep.  He averaged 2 to 4 hours of sleep per night 
with frequent awakening.  He had difficulty controlling his 
anger and was often highly agitated and irritable.  He had 
not received treatment for his PTSD.  He reported that he 
went to work every day and then went home and drank.  He 
described his nerves as being very disturbed and he wanted to 
be left alone.  He did not trust anyone and stayed away from 
people.  He continued to have nightmares about Vietnam and to 
become violent in his sleep.  He woke up shaking and 
sweating.  Loud noises caused flashbacks and he became 
hypervigilant and hyperanxious.  He believed that Vietnam had 
ruined his life forever and he was preoccupied with thoughts 
about Vietnam's influence on his life.  He expressed anger 
about how the American people treated Vietnam veterans, 
including how he was treated after discharge from service.  
The veteran viewed himself as deteriorating.

Upon examination, the veteran appeared very anxious, with a 
blunt mood and affect.  His interaction was blunt and loud, 
and he used obscenities to express his feelings about 
Vietnam.  Communications and thought processes were logical, 
although characterized by hateful obsessions of Vietnam.  He 
denied delusions or hallucinations.  Impulses were marginally 
in control in that he paced the office and became loud and 
angry.  He was oriented, with a sharp and vivid memory, and 
intact insight and judgment.  The veteran's affect and mood 
were appropriate to his negative feelings about Vietnam and 
the government.  He went into tangents about Vietnam and was 
not always responsive to questioning.  He admitted to anger, 
violence, alcohol abuse, and sleep disturbance.

The veteran was diagnosed with moderate to severe PTSD and 
moderate to severe anxiety disorder as secondary to PTSD.  He 
was assigned a current GAF score of 60, with a score of 70 as 
the highest for the past year.  The examiner commented that 
the veteran had increasing anxiety and increasing alcohol 
abuse that resulted in poor social and family functioning, 
although he was still doing well occupationally.  The 
examiner believed that the veteran had a serious personality 
disorder and recommended further testing.  The examiner also 
stated that the veteran's mood swings, agitation, and 
aggression fulfilled the criteria for bipolar disorder.  He 
remarked that the veteran's attitude made him resistant to 
any treatment.

The veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Under the rating 
criteria, a 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD prior to October 2, 2000.  The 
examinations prior to that time identified the veteran's 
major symptoms as sleep disturbance, flashbacks, social 
isolation, and irritability.  The veteran exhibited 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships that warrant a 50 percent evaluation.  

However, the veteran did not exhibit any of the symptoms 
enumerated for a 70 percent rating including suicidal 
ideation, obsessional rituals, abnormal speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  In addition, the veteran continued to live with his 
wife and children and to work for the same employer for 5 
years.  As the veteran received no treatment for his PTSD, 
there were no treatment records to provide a more 
comprehensive picture of his disability.

Further, although by no means determinative, the veteran's 
GAF scores ranged from 60 to 75, generally representing 
moderate to mild symptoms.  Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  These scores are, at 
most, consistent with a 50 percent evaluation under the 
criteria for evaluating mental disorders.  See Bowling v. 
Principi, 15 Vet. App. 1, 14-15 (2000) (a GAF score between 
55 and 60 corresponds to "moderate" difficulty in social and 
occupational functioning).  Accordingly, an evaluation in 
excess of 50 percent prior to October 2, 2000 is denied.

The Board further finds that a preponderance of the evidence 
is against a current evaluation in excess of 70 percent.  
While the recent VA examinations showed an increase of the 
veteran's symptoms, they did not document total occupational 
and social impairment that is required for a 100 percent 
evaluation.  In fact, the veteran reported at the October 
2000 evaluation that he stopped working due to a back injury, 
not because of any PTSD symptomatology.  At the most recent 
examination, he reported that he was working again.  The 
veteran continued to receive no treatment for PTSD and 
continued to be assigned GAF scores between 60 and 70. 

The most recent examinations show that the veteran continued 
to have nightmares, flashbacks, social isolation, and 
irritability, as well as additional symptoms of anxiety and 
anger towards the government.  The veteran meets the criteria 
for a 70 percent rating in that the examiners observed 
decreased impulse control, intermittently irrelevant speech, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships.  
However, the veteran did not exhibit symptoms for a 100 
percent rating, such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, an evaluation in excess of 70 percent is 
denied.

II. Service Connection

The record shows that the veteran submitted claims of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, hypertension, and coronary 
artery disease in March and May 1997.  The RO denied these 
claims in a December 1997 rating decision, and the veteran 
submitted a timely Notice of Disagreement.  The RO issued the 
Statement of the Case on January 8, 2001.  However, the 
veteran did not submit a VA Form 9 until May 18, 2001.  By 
correspondence dated April 2002, the Board informed the 
veteran that his substantive appeal may have been untimely 
filed.  The veteran did not respond to this letter.

An appeal consists of a timely filed Notice of Disagreement 
and a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.202 (2001).  A substantive appeal must be filed with the 
VA office from which the veteran received notice of the 
determination being appealed.  38 C.F.R. § 20.300 (2001).  A 
substantive appeal may be filed by the veteran or by his 
representative if a proper Power of Attorney is on record.  
38 C.F.R. § 20.301(a) (2001).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2001).  

In this case, the veteran filed his substantive appeal more 
than one year after issuance of the rating decision and more 
than 60 days after the issuance of the Statement of the Case.  
As the record stands, there is no timely substantive appeal 
of record pertaining to the issues of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, hypertension, and coronary artery disease.  
Accordingly, an appeal of these issues has not been 
perfected, and the Board is without jurisdiction to 
adjudicate them.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202, 20.302 (2001); see also YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

An evaluation in excess of 50 percent for PTSD prior to 
October 2, 2000 is denied.

A current evaluation in excess of 70 percent for PTSD is 
denied.

The appeal is dismissed as to the issues of service 
connection for degenerative joint disease of the lumbar 
spine, hypertension, and coronary artery disease.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

